Appeal by the People from an order of the Supreme Court, Queens County (Berkowitz, J.), rendered July 31, 1989, which granted the defendant’s motion to preclude them from providing identification testimony at trial because of the lack of notice pursuant to CPL 710.30 with respect to that testimony.
Ordered that the appeal is dismissed.
"As a rule, no appeal lies from an order arising out of a criminal proceeding absent specific statutory authorization” (People v Santos, 64 NY2d 702, 704). Since CPL 450.20 (8) permits an appeal by the People only when suppression is granted under CPL 710.20, and that was not the basis for the preclusion in this case, the order is not appealable (see, People v Laing, 168 AD2d 635). Brown, J. P., Balletta, Rosenblatt and Ritter, JJ., concur.